MITCHELL, J.
The trial court found that the $150 set up as plaintiff’s second cause of action was a loan by plaintiff to defendant; and the only question presented by this appeal is whether this finding was justified by the evidence. We discover no reason why the finding should be disturbed. The state of the evidence is quite fully and fairly stated in the memorandum of the trial judge, attached to his findings, and it is unnecessary for us to repeat it. Defendant takes exception to the statement of the judge that he had not, in his testimony, denied that he made an express promise to repay the money at the time he received it. It is true that defendant did in form deny this, but he admitted that he had no recollection of what was said on that' occasion, and that his denial was a mere inference, from the fact that his understanding of the transaction, and the impression which it made on his mind, had always been that it was not a loan, and was not to be repaid. *265In view of past favors conferred by defendant upon plaintiff, theré were, perhaps, reasons which might have induced her to make him a gift of this money; and there are some things in her subsequent conduct tending to show that she did not then expect that it was to be repaid. But these were all matters of evidence, for the trial court. The evidence would have justified a finding either way, and we cannot say that it did not reasonably tend to support the finding made.
Judgment affirmed.